IN THE SUPREME COURT OF PENNSYLVANIA




APPOINTMENT TO THE                         : NO. 394
                                           :
MINOR COURT RULES COMMITTEE                : MAGISTERIAL RULES DOCKET
                                           :
                                           :




                                        ORDER


PER CURIAM


      AND NOW, this 19th day of February, 2016, Daniel G. Vitek, Esquire, Allegheny

County, is hereby appointed as a member of the Minor Court Rules Committee for a

term of three years.



      Justice Eakin did not participate in the consideration or decision of this matter.